Citation Nr: 1541713	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-47 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for tuberculosis with pleural effusion and pneumothorax, for the period beginning March 21, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2006 to March 2007, and from March 2008 to December 2008.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case is now under the jurisdiction of the Muskogee, Oklahoma RO.

In September 2015, the Veteran was scheduled for a videoconference hearing, however, the record reflects that the Veteran did not appear for the scheduled hearing, nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he has residuals from his service-connected tuberculosis with pleural effusion and pneumothorax disability that were not accurately reflected in the November 2010 VA examination.  Specifically, the Veteran asserts that he has pain on the right side of his chest with deep respiration, and that his cardiopulmonary reserve has decreased.  He further states that prior to his in-service diagnosis, his lung capacity and cardio capabilities far exceeded what he is capable of now.  

In light of the Veteran's statements suggesting he has residuals that are worse than they appeared on the most recent VA examination, the most recent VA examination does not reflect the current state of the Veteran's tuberculosis with pleural effusion and pneumothorax disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his tuberculosis with pleural effusion and pneumothorax disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected tuberculosis with pleural effusion and pneumothorax disability.  The examiner must review the claims file and note that review in the examination report.  All indicated studies and tests should also be performed.

The examiner should specifically address any residuals that the Veteran claims he has as a result of his disability, to include pleuritic pain on the right side of his chest with deep respiration and decreased cardiopulmonary reserve since contracting tuberculosis.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Thereafter, the RO should readjudicate the claim on appeal, to include extraschedular consideration.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


